Citation Nr: 0321675	
Decision Date: 08/28/03    Archive Date: 09/04/03

DOCKET NO.  02-10 559	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas

THE ISSUES

1.  Entitlement to service connection for postoperative 
residuals of a left orchiectomy.  

2.  Entitlement to a compensable rating for postoperative 
residuals of bilateral inguinal herniorrhaphies, including 
surgical scars.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Fussell, Counsel


REMAND

The veteran had active service from May 1951 to February 
1953.  

This case comes before the Board of Veterans' Appeals (Board) 
from a June 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas, which 
denied service connection for postoperative residuals of a 
left orchiectomy and denied a compensable rating for 
postoperative residuals of bilateral inguinal 
herniorrhaphies, including surgical scars.  

A VA rating examination in March 2002 noted the veteran had 
undergone a left orchiectomy one month earlier and did not 
state whether he used a truss or belt to support the surgical 
repair of his bilateral inguinal hernias.  During a March 
2003 travel Board hearing conducted by the Veterans Law Judge 
(VLJ) signing this remand, the veteran stated that he was 
hospitalized at the VA Medical Center (VAMC) in Houston, 
Texas, for several weeks in February 2002, at which time 
he was given antibiotics intravenously.  But he said his 
infection could not be stopped in time and, as a result, he 
had to have a left orchiectomy.  He further testified that a 
physician from Baylor University had attended to him during 
that VA hospitalization and had stated that, if the veteran's 
primary VA physician had begun giving him antibiotic 
medication earlier he would not have had to have the left 
orchiectomy.  Moreover, when discharged from that VA 
hospitalization in February 2002, the veteran said he was 
given a truss, although it was not made clear from his 
testimony whether the truss was for his bilateral inguinal 
herniorrhaphies or to support his remaining, right, testicle.  

The records of that VA hospitalization in February 2002 are 
not on file.  So they must be obtained.  Aside from that, it 
is unclear whether there are any additional records 
pertaining to the veteran at any adjunct medical facility of 
Baylor University or the physician from Baylor University.  
So this also must be clarified and, if necessary, these 
records obtained too.  



Lastly, it appears the veteran is attempting to set for a 
claim for entitlement to benefits under the provisions of 
38 U.S.C.A. § 1151 for residuals of a left orchiectomy, as an 
alternative theory of recovery, apart from the theory that 
his left orchiectomy is secondary to the service-connected 
postoperative residuals of his bilateral inguinal 
herniorrhaphies, including surgical scars.  But the RO has 
not had an opportunity to adjudicate the claim on this 
alternative basis and should be provided this opportunity, in 
the first instance, before the Board addresses this issue.  
This, in turn, will prevent any possibility of prejudicing 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the case is REMANDED to the RO for the following 
development and consideration:  

1.  The RO must review the claims file and ensure 
that all notification and development action 
required by the Veterans Claims Assistance Act of 
2000 (VCAA) and implementing VA regulations is 
completed.  In particular, the RO should ensure 
that the new notification requirements and 
development procedures contained in 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107 are fully 
complied with and satisfied.  

2.  The RO should request that the veteran provide 
the full name and address of all physicians or 
organizations, or those persons or institutions 
which may have custody of their records, who have 
provided treatment or evaluation for residuals of 
his bilateral inguinal herniorrhaphies or pathology 
of his testes, or both, at any time since his 
discharge from military service.  

The veteran should be specifically requested to 
provide the names and addresses of the treating 
physicians who, as the veteran testified, 
have rendered diagnoses or opinions, to include 
having simply verbally informed the veteran, that 
his left orchiectomy is related to or due to either 
his service-connected residuals of bilateral 
inguinal herniorrhaphies or improper VA treatment, 
or both.

The veteran should be requested to execute and 
return the necessary authorization forms for 
obtaining all requested records.  This should 
include, but is not limited to, all pertinent 
records of any relevant medical facility affiliated 
with Baylor University and the private physician 
from such facility that attended the veteran during 
his VA hospitalization in February 2002.  

Also ask each treating source to provide a medical 
opinion or diagnosis concerning the etiology or 
pathology leading to the left orchiectomy-
particularly insofar as whether it was related to 
either the veteran's service-connected residuals of 
bilateral inguinal herniorrhaphies or improper VA 
treatment, or both. 

Upon receipt of the appropriate releases, request 
all private treatment records indicated, if any, 
and associate all received with the file.  If any 
request for private treatment records is 
unsuccessful, notify the veteran appropriately.  38 
U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. 
§ 3.159(e) (2002).  

3.  Schedule the veteran for an appropriate VA 
medical examination to determine the etiology and 
pathology which led to his left orchiectomy and to 
evaluate the severity of his service-connected 
bilateral inguinal herniorrhaphies.  

The claims folder is to be made available to the 
examiner, and the examiner is asked to indicate 
that he or she has reviewed the claims folder.  All 
necessary testing should be done.  The examiner 
should review the results of any testing prior to 
completion of the examination report.  

The examination report should be completely 
legible.  If an examination form is used to guide 
the examination, the submitted examination report 
must include the questions to which answers 
are provided.  

4.  Thereafter, review the claims file.  If any 
development is incomplete, or if the examination 
report does not contain sufficient information, 
take corrective action before readjudication.  38 
C.F.R. § 4.2 (2002).  

5.  Thereafter, readjudicate the claims.  If the 
benefits sought on appeal remain denied, prepare a 
supplemental statement of the case (SSOC) and send 
it to the veteran and representative.  Also provide 
an appropriate period of time to respond.  

Also, adjudicate the claim for entitlement to 
compensation for a left orchiectomy under the 
provisions of 38 U.S.C.A. § 1151.  If that claim is 
denied, inform the veteran and his representative 
of the requirements for perfecting an appeal as to 
the denial of such claim.  

Thereafter, the case should be returned to the Board, if in 
order.  By this remand, the Board intimates no opinion as to 
the ultimate outcome warranted in this case.  The veteran 
need take no action until he is otherwise notified by the RO.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002). 

